Citation Nr: 0811857	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-16 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 through April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

There is no competent medical evidence of a current PTSD 
diagnosis that conforms to the requirements of the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed., 1994.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 
U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303(a), 3.304(f), 
4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for post-traumatic 
stress disorder (PTSD).  Generally, for service connection, 
the claims folder must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury." See Pond v. West, 12 Vet. App. 341, 346 
(1999). In other words, entitlement to service connection for 
a particular disability requires evidence of the existence of 
a current disability and evidence that the disability 
resulted from a disease or injury incurred in or aggravated 
during service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 
38 C.F.R. § 3.304(f).

In this case, the veteran does not meet the first criteria 
for service connection for PTSD.  He does not have a 
diagnosis that conforms to the requirements of DSM-IV.  A 
complete review of the veteran's claims folder reveals that 
he was discharged from service in April 1971.  There is no 
evidence of psychological treatment and diagnoses for some 
thirty years following service when, in December 2003, he was 
treated for major depression following a back injury.  See 
December 2003 psychiatrist note from Roseburg VAMC.  The VA 
outpatient treatment records do not show treatment for PTSD 
at any time.  

In April 2004, the veteran was afforded a VA examination to 
determine the nature of any current psychiatric disorder.  
The examiner reviewed the veteran's claims folder and 
discussed his medical history, including the December 2003 
treatment for depression.  The examiner also reported on the 
veteran's alleged stressors, which include several aviation 
related incidents while on board the U.S.S. Kitty Hawk and 
witnessing a shooting in San Diego. Based upon a review of 
the record, and an examination of the veteran, the examiner 
reported that the veteran "has very few psychiatric 
symptoms" and that what symptoms he does have, including 
past dreams about the shooting death in San Diego, are not 
recurrent, are mild, and infrequent.  The examiner concluded 
that the veteran "does not meet the DSM IV criteria for PTSD 
or other mental disorder at this time."  The only diagnosis 
that could be established was a history of depression.  There 
was no evidence of current manifestations of any mental 
disorder at the time of examination.

The only other evidence submitted to the record in support of 
the veteran's claim are the reports of a private physician at 
the Chrysalis Institute.  Dr. De Smet clearly stated that he 
diagnosed the veteran with PTSD, but provided no basis for 
that diagnosis and, in fact, stated that he only saw the 
veteran one time and did not continue treatment because the 
veteran had difficulty opening up him.  Thus, this opinion is 
of no probative value as it is devoid of clinical evidence of 
a PTSD diagnosis that conforms to DSM IV.

Although the veteran has given his own opinion that he has 
PTSD that is related to service, the United States Court of 
Appeals for Veterans Claims (Court) has generally held that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Because there is no competent medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a), the criteria 
for service connection for PTSD under 38 C.F.R. § 3.303(f) 
cannot be met.  The veteran's claim must be denied.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for service connection for PTSD. 
Sufficient evidence is available to reach a decision and the 
veteran is not prejudiced by appellate review at this time.

VA sent the veteran letters in March 2004 and May 2006 
informing him of the evidence necessary to establish 
entitlement to service connection.  He demonstrated that he 
understood what war required by sending in additional 
evidence to support his claim.  The veteran was provided a 
PTSD questionnaire for submission to establish the stressors 
for his claim. He was notified of what was necessary to 
establish his claim, what evidence he was expected to 
provide, what VA would obtain on his behalf, and asked to 
submit any pertinent evidence he had regarding his claim. 
Thus, these letters satisfied the requirements of 38 C.F.R. § 
3.159(b)(1) (2007). A May 2007 letter also informed the 
veteran of the type of evidence necessary to establish an 
effective date and a disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). Any defect 
with respect to the timing of the notice requirement was 
harmless error. The veteran was furnished content-complying 
notice and proper subsequent VA process, thus curing any 
error in the timing. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).



VA also has a duty to assist the veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d) (2007). Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder. The veteran was also afforded a VA examination during 
the course of this appeal and the report is of record. He has 
been afforded several opportunities, but has not notified VA 
of any additional available relevant records with regard to 
his claim.

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted. 


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


